Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 4/15/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
A copy is provided for the International Search Report dated on January 16, 2017 listed on the IDS dated on 4/15/2020..
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are  rejected on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patent No. 10667225 (hereinafter P10667225) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

For claim 1, 10667225 discloses a node device for vehicle-to-vehicle communication (“A node device for vehicle-to-vehicle communication”, claim 1), comprising circuitry configured to: 
receive road event-related information from a source device (suggested by “in response to road event-related information from a source device, to establish time synchronization with the source device”, claim 1); 
establish time synchronization with the source device in response to receiving the road event-related information (suggested by “in response to road event-related information from a source device, to establish time synchronization with the source device”, claim 1);  
transmit synchronization information to a target device, thereby enabling the target device to establish time synchronization with the source device based on the synchronization information (“generate synchronization information for transmission to one or more target devices, so that the target devices establish time synchronization with the source device based on the synchronization information”, claim 1), 
wherein the synchronization information comprises a sidelink synchronization signal (SLSS) and a master information block-sidelink (MIB-SL) (“wherein the synchronization information comprises a sidelink synchronization signal (SLSS) and a master information block-sidelink (MIB-SL)”, claim 7).
Other claims are rejected in a similar fashion with claims or combinations of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-11, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Binion (US 20150112545 A1) in view of Li (US 20180139714 A1). 
For claim 1, Binion discloses a node device for vehicle-to-vehicle communication ([0029] “onboard system 14 is configured to receive wireless signals from other vehicles using V2V”), comprising circuitry configured to: 
receive road event-related information from a source device ([0029] “onboard system 14 is configured to receive wireless signals from other vehicles using V2V”); 
establish time synchronization with the source device in response to receiving the road event-related information (“wherein the time base synchronization is responsive to ... (iii) a plurality of valid transmissions received from a plurality of similar transceivers in other vehicles within wireless communication range”, claim 1);  
receiving, at the electronic processing system, synchronization data indicating a temporal relationship between the first plurality of data points, the second plurality of data points, and the third plurality of data points”, claim 1), 
Binion is silent but Li, in the same field of endeavor of V2V communication, discloses the synchronization information comprises a sidelink synchronization signal (SLSS) and a master information block-sidelink (MIB-SL) (“(“the SLSS includes a primary sidelink synchronization signal PSSS and a secondary sidelink synchronization signal SSSS, the PSSS and/or the SSSS include/includes a dedicated sequence, and the dedicated sequence is the indication information”, [0015] and “the sidelink information includes a sidelink master information block MIB-SL”, [0018]).
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Li above to the synchronization information of V2V system disclosed by Binion for the benefit of providing more detailed information of synchronization.
Claim 10 is rejected because it is the corresponding method claim that was performed by the node device of claim and has the same subject matter as claim 1.
As to claims 2 and 11,  Binion in view of Li discloses claims 1 and 10, wherein a transmission period for the synchronization information is 20 ms or less (Selecting a specific value for the transmission period is simply a design choice which does not carry any patentable weight. For example, Kim (US 20180213549) suggests a transmission period of 20 ms in [0346]). 
As to claims 4 and 13,  Binion in view of Li discloses claims 1 and 10 wherein the determined transmission period is between 20 ms and 40 ms (Selecting a range the transmission period is simply a design choice which does not carry any patentable weight. For example, Kim (US 20180213549) suggests a transmission period of 20 ms in [0346]). 
As to claims 5 and 14,  Binion in view of Li discloses claims 1 and 10, wherein the synchronization information is transmitted through dedicated signaling (Selecting a range the transmission period is simply a design choice which does not carry any patentable weight. For example, Kim (US 20180213549) suggests a transmission period of 20 ms in [0346]). 
As to claims 6 and 15,  Binion in view of Li discloses claims 1 and 10, Li further discloses an identifier of the synchronization information is limited to a part of identifiers used in device-to-device communication (“the target information includes … or a priority identifier”, [0017]). 
As to claims 9 and 18,  Binion in view of Li discloses claims 1 and 10, wherein the circuitry is further configured to receive an instruction from a base station to transmit the synchronization information to a vehicle that is out of synchronization (suggested by “receiving, at the electronic processing system, synchronization ”, claim 1).
Claims 3, 7-8, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Binion (US 20150112545 A1) in view of Li (US 20180139714 A1), further in view of Rubin (US 20130279393 A1).
As to claims 3 and 12,  Binion in view of Li discloses claims 1 and 10, and is silent but Rubin, in the same field of endeavor of V2V communication, discloses the circuitry is further configured to determine a transmission period for the synchronization information based on a priority of the road event-related information (“The basic time interval (0.1 s, typical) is subdivided dynamically into three time regions: interval class A, interval class B, and interval class C. Interval class A comprises communications in time slots and restricted to a single time slot for each message. Interval class A is used by most vehicle for high priority messages. Interval class C comprises communications in time slots and restricted to a single time slot for each message. Interval class C is used by emergency vehicles for high priority messages, and also by government provided road-side units (RSU), optionally … Interval class B is between the end of interval class A and the start of interval class C. Interval class B's beginning and end times are determined computed dynamically at each basic time interval. Interval class B communication is managed using CSMA/CA, the traditionally method ”, [0057]). 
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Rubin above to the synchronization information of V2V system disclosed by Binion in view of Li for the benefit of quickly processing high priority messages ([0057] of Rubin).
As to claims 7 and 16,  Binion in view of Li discloses claims 1 and 10, Binion in view of Li discloses claims 1 and 10, and is silent but Rubin, in the same field of endeavor of V2V communication, discloses a network type and a cyclic prefix type of a signal used to transmit the synchronization information is prescribed ([0212] “FIG. 2 shows one embodiment of a physical layer frame, using a 100 is basic time interval, 3 mbit/sec OFDM encoding with 24-bit symbols and a 4 is guard time. IEEE 802.11 defines this encoding the preamble, SIGNAL field, SERVICE field, FCS field, and Tail field”; note that it is well known in the art that OFDM “guard time” is equivalent to “cyclic prefix”, e.g., US 20140053047 discloses it in [0007] “OFDM employs a cyclic prefix, also known as a guard interval”; and network type is interpreted as the type of network using OFDM of IEEE 802.11 and cyclic prefix type is 4). 
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Rubin above to the synchronization information of V2V system disclosed by Binion in view of Li for the benefit of synchronization ([0212] of Rubin).
As to claims 8 and 17,  Binion in view of Li discloses claims 1 and 10, and is silent but Rubin, in the same field of endeavor of V2V communication, discloses a modulation and coding scheme of a signal used to transmit the road event-related information are prescribed ([0212] “FIG. 2 shows one embodiment of a physical layer frame, using a 100 is basic time interval, 3 mbit/sec OFDM encoding with 24-bit symbols and a 4 is guard time. IEEE 802.11 defines this encoding the preamble, SIGNAL field, SERVICE field, FCS field, and Tail field”; note that modulation and coding scheme is OFDM). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIANYE WU/           Primary Examiner, Art Unit 2462